Concentration and pluralism in the media in the European Union (short presentation)
The next item is the report by Marianne Mikko, on behalf of the Committee on Culture and Education, on concentration and pluralism in the media in the European Union.
rapporteur. - Mr President, EU membership has almost doubled since the beginning of 2004. Ensuring the convergence of standards for the protection of democracy and basic freedoms towards the highest existing levels is one of the main post-enlargement challenges. In this context, the report welcomes all initiatives aimed at safeguarding democracy and points out that the media remains an influential political tool which should not be treated solely on economic terms.
The report recognises the decision of the European Commission to entrust determining the reliable and impartial indicators of media pluralism to a consortium of three European universities.
In addition, this report stresses the need to institute the monitoring and implementation systems based on the indicators thus determined. The report also recognises the ongoing efforts of publishers' and journalists' representatives to create a charter of media freedom. In addition, the report underscores the need for social and legal guarantees for journalists and editors.
The report advocates the adoption by the multinational enterprises of the best practice for editorial and journalistic freedom in each country where they operate. It expresses concern over lower standards being applied in the Member States which acceded to the EU in 2004 and 2007.
The development and acceptance of new technologies has led to the emergence of new media channels and new kinds of content. The emergence of new media has brought more dynamism and diversity into the media landscape. The report encourages responsible use of new channels.
Weblogs: I understand and I do not understand the concern of webloggers. My entrance into cyberspace has created rapid reaction among a lot of bloggers. I shall make it clear now that nobody is interested in regulating the internet. That is why I support, as rapporteur, the compromise that has reached common understanding in the PSE, ALDE and Verts/ALE Groups and which underlines the following: 'encourages an open discussion on all issues relating to the status of weblogs' - full stop. We remain here.
The report acknowledges the challenges posed to the print outlets by the migration of the advertising revenues to the internet, but points out that the new commercial media landscape is dominated by the established public and private media content providers. It also takes the standpoint that the concentration of media ownership is approaching levels where media pluralism is not granted by the forces of the free market, especially in the new Member States.
The report recognises that the public service media needs a sizable and stable market share to fulfil its mission. It points out that, whereas in certain markets the public service media is a leading market participant, it mostly suffers from inadequate funding and political pressure.
The report recognises the need to increase media literacy in the EU, recommends the inclusion of media literacy among the nine basic competences and supports the development of the European core curriculum for media literacy.
Once again, the report welcomes all initiatives aimed at safeguarding democracy and points out that the media remains an influential political tool, which should not be treated solely on economic terms. Freedom of expression is the key of my report - for that I really stand.
Member of the Commission. - Mr President, I would like first of all to congratulate Mrs Marianne Mikko on her excellent report. The Commission shares many of the views expressed in this report. We are convinced that this resolution sends a very positive signal in favour of media pluralism to all interested parties, including Member States and European institutions, including the Commission.
Safeguarding democracy and plurality of expression - as you have said - is essential. We must maintain a good balance between the objectives of the diversity of voices in the media and the competitive strength of the media. However, earlier and intensive consultations indicated that it would be politically inappropriate for the Commission and the European Union to harmonise media ownership rules or media pluralism. Subsidiarity is effectively a strong consideration here, and a one-size-fits-all measure or model would not suit the variety of situations.
This is the reason why I think that it would be a mistake to over-regulate the very lively blogosphere. Nevertheless, I agree with you that certain legal obligations imposed on the press, such as respect for copyrights or the right of reply, must in any case be respected by websites. Putting user-generated content sites on an equal footing with any other forms of public expression seems to us to be a desirable aim. Conversely, creating a rigid and special status for blogs seems counter-productive and in contradiction to the genuine spirit of the internet.
The Commission agrees with Parliament that the European Community's competition rules themselves can only partially ensure the pluralism of the media. This is exactly the reason why media pluralism is regarded as a legitimate public interest by Article 21 of the EC Merger Regulation. Therefore, Member States may take appropriate measures to protect media pluralism by implementing additional rules beyond the Merger Regulation. They must, however, apply national and EC law.
However, as regards competition rules, I would like to nuance a little your statement on the harmful character of the concentration of ownership on media pluralism. Europe's media companies, including the written press, must be strong enough to withstand competition at global, international level. We are against over-restrictive rules on media ownership which could reduce the competitiveness of EU companies. Situations are not comparable from one Member State to another. There is a real diversity of situations.
I am, of course, in favour of more transparency of ownership and of complete information being available to the public regarding the aims and background of broadcasters and publishers. This is a sine qua non condition to attaining more authoritative and reliable media.
As you insist in your resolution, public service broadcasters are an indispensable element for media plurality. This is why the Commission thinks that their public-service missions must be clearly specified and their funding ensured; otherwise great uncertainty will ensure.
In this respect, Ladies and Gentlemen, we all agree that the definition of the public service remit is, in principle, a matter for Member States, rather than the Commission, to decide. Member States also decide the means of financing public service broadcasting, as indicated in the Amsterdam Protocol. In this context, the Commission's role is to minimise distortion of competition between all types of media. The Commission also appreciates your position on codes of conduct and self-regulation as instruments to support media pluralism.
The debate is closed.
The vote will take place on Thursday, 25 September.
Written statements (Rule 142)
Concentration and pluralism will continue to be at the centre of debate at national and Community level. Today's society and citizens receive live information and can see discussions on the media. Against this background, then, the primary objective is to settle and define the limits within which the public and private media can cooperate and intervene. In each case, there must be an assurance that information will not be manipulated. Independence from political power, the financial independence of the media, transparent funding of the media, safeguards for journalists' working conditions, and the quality and variety of news reporting - all must be guaranteed.
As democratic dialogue through the media opens up, a new means of communication is being developed: the blog, which individualises the exchange of views. In many cases, however, this form of expression has turned into a 'collective protest', such as on crucial issues like the environment and society.
Self-regulation codes can at this stage form an adequate basis for mutual respect between users and readers; they need not impose any limitation on the right of expression and response on either side. The media and online exchange of information forums are being expanded, assessed and regulated with unfailing regard for the principle of democratic expression and participation, and respect for human rights.
in writing. - (NL) We attach great importance to pluralism in the media and we also endorse the broad principles of the report. It is a pity we were not able to agree on every last point in it.
We fully agree that public service broadcasters must be given room to play their part in a digital, interactive media environment, in proper balance with the commercial broadcasters, of course.
An open debate on weblogs should be encouraged. Blogs and other 'user-generated content' provide a lively contribution to the multifaceted media landscape and are increasingly influential in the interpretation of news and current affairs.
But the quality of a blog stands or falls by its author and not all bloggers are equally honourable in their intentions.
If blogs are not to degenerate into anonymous sources of libel, we need to think about how to deal with breaches of privacy or the right of reply, for example. But Parliament absolutely must not be overly paternalistic.
in writing. - (PL) I would like to emphasise that the European Union needs to make sure there is a balance between private and state media in Europe. Interference in information content by the proprietors of television or radio stations is a breach of democratic standards. I come from a country where the present government is destroying the independence of the media. A whole series of measures is being taken to make the state media subservient to the ruling elite.
I would like to express my support for any initiative aimed at protecting public mass media, since these constitute a powerful political tool. Public service broadcasters need additional protection because of the lack of sufficient funding and the political pressures to which they are subject, particularly in the new Member States.
in writing. - (SV) The European Parliament's Committee on Culture and Education seems to have a problem of underemployment and, in its eagerness to find subjects to keep it busy, it produces reports which the world would manage quite well without.
The report on concentration and pluralism in the media in the European Union is an example of this. It is an own-initiative report from the Committee and, in her original text, the rapporteur proposed a voluntary classification of blogs on the basis of the professional and financial responsibility and interests of the author and publisher. There are many objections to such an idea, as regards both implementability but also, and even more importantly, its possible implications for freedom of expression.
Although the draft report was amended during its passage through committee, it still contains much that is unnecessary and harmful.
in writing. - (FI) I wish to thank Mrs Mikko for her report on pluralism in the media. This is a burning issue in European society: what is our role and our influence? History has made it crystal-clear that the concentration of power is never for the good. People are always ill-disposed to power in whatever shape it presents itself, and concentrated power makes the whole of society sick. This is also true of the fourth estate, the media.
One of the main functions of the Union is to guarantee competition in the single market. Why should that not also be true of the media? The notion in the report of interlinking competition law with media law to avoid conflicts of interests between media ownership concentration and other forms of power in society is justified.
Nevertheless, I am more worried about the media's ability as the watchdog of what is good in society, because the interests of both are more and more exclusively about profit.
The Church has not spoon-fed morals to the people for a long time. This has been the work of a certain kind of press, because sin, defamation, and condemnation are what it thrives on. In an ingenious way, this type of journalism can combine the adoration of immorality with extraordinary narrow-mindedness to make a productive business: provoke, condemn and make money.
'For by thy words thou shalt be justified, and by thy words thou shalt be condemned.' These words showed a good knowledge of the human mind. When will the media itself address itself to the question of whether it ultimately achieves something socially evil or socially good through its actions?
in writing. - (RO) As we all agree, pluralism should be a vital element of the mass media. Pluralism must be supported, and the adoption of the Mikko report constitutes a major step in this direction.
The need for a balanced mass media market should be recognised and supported by the Member States, which should commit themselves, both individually and collectively, to giving European citizens the opportunity of obtaining accurate and diverse information.
Cultural diversity, as well as the ever-increasing need for integration of the migrant population and of minorities, along with the importance of providing quality information to the active population, are the priority reasons for creating a Media Freedom Charter. I would like to express my full support for the European Parliament's recommendation that public media services should be encouraged to act as alternative providers of information to ones based exclusively on commercial criteria.
Active exercise of rights and obligations by European citizens, and their being informed and capable of understanding and criticising the provision of information is a necessity which should bear on every measure to be adopted in the future both by European institutions and by each Member State.
in writing. - The report of Marianne Mikko reflects very well on the general tendencies in the media in the European Union, pointing out an extremely important aspect in paragraph 35, regarding public broadcasting services.
In order to maintain sufficient media pluralism and diversity, public broadcasting corporations must also provide programmes that might not gain the highest ratings or advertising revenue. I have always been convinced that if a public service broadcaster becomes extremely popular among the people and profitable for the state, it need not be a public broadcaster at all.
The purpose of the public broadcaster is also to cater for the various needs and interests of the people, who are not always the unexacting audience of private broadcasters that tend to go with the mainstream. The public service broadcasters across the European Union should not neglect high-quality niche programmes in order to compete with privately owned broadcasters.
One of the principles of providing public goods is solidarity. Public broadcasting services should operate in solidarity with viewers of more demanding or fastidious tastes as well.
in writing. - The report concerns an important subject, media diversity, which is an important element in safeguarding democracy and the right of citizens to have access to reliable and independent media. Countries where economic, religious or political interests control the media have difficulties offering their citizens a variety of means of gathering information, which creates large gaps in their ability to absorb information and guarantee free and impartial elections.
Now we in the European Parliament are voting on a report concerning these important issues. We Swedish Social Democrats had really hoped to be able to vote for this report. But as it stands today, we will not do this. There is great purpose in the compromise proposal reached, but there remain several ambiguities, mainly around issues that affect web-blogger status. We do not want to contribute to the European Parliament equating web-blogging with traditional media by questioning and proposing discussions on web-blogs status, as proposed. This is not required for other groups, so why the web-bloggers? However, we share the view, with many web-bloggers, that violations and slander are equally punishable on web-blogs as in other media. Therefore, we will vote against this report.
in writing. - (CS) The European Parliament own-initiative report on concentration and pluralism in the media in the European Union is very significant and useful, and in many places accurately describes the situation already existing in the Czech Republic for a number of years. Here I want to emphasise two particular aspects that the report rightly criticises in broad terms and on which it calls for redress. The first one is the almost total concentration of the daily newspapers in the hands of foreign (specifically German) syndicates, whose economic and political interests clearly contradict the objective interests of the Czech Republic, in particular with regard to the pluralist view and media independence. In the Czech environment, these have become nothing more than a fiction. Instead, there is a clear tendency towards a radical right-wing slant and bottomless manipulation. The other aspect concerns the activities of statutory television broadcasting that exclusively serves the interests of the present right-wing government and is so tendentious in news coverage and journalism that the term statutory does not apply to it any longer. Consequently, my recommendation to the authorities and institutions that are concerned with the issue of media concentration and pluralism in the EU is to pay increased attention to the situation in the Czech Republic in particular.